Conlan, J.
The' fourth paragraph of the defendant’s answer, which was made the subject of the demurrer, is in the following language: “ For a third, further and separate defense herein de*809fendant alleges: That on the 29th day of September, 1900, the plaintiff herein, by Joseph L. Prager, her attorney, began an action in the Supreme Court against this defendant for the same cause of action alleged in the complaint herein, and said prior action being still at issue and undisposed of, the defendant pleads the same in bar of this action.” We think the overruling of the demurrer thereto, on the ground that it is insufficient in law upon the face thereof, was a correct determination of the question presented, and one that does not call for an interference by the court upon appeal.
Judgment appealed from affirmed, with costs.
McCarthy, J., concurs.
Judgment affirmed, with costs.